Case: 19-40543     Document: 00515568905          Page: 1    Date Filed: 09/17/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                   No. 19-40543                 September 17, 2020
                                                                    Lyle W. Cayce
                                                                         Clerk
   Isreal Hudgins,

                                                            Plaintiff—Appellant,

                                       versus

   Jeffery Catoe; Jeffery Richardson; Michael McNeil;
   Gregory Dingas; Pamela Pace; Santanna Denise Tave,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:17-CV-540


   Before Dennis, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Israel Hudgins, Texas prisoner # 1649033, moves for leave to proceed
   in forma pauperis (IFP) in this appeal of the district court’s dismissal for
   failure to state a claim upon which relief could be granted of the 42 U.S.C.
   § 1983 suit he brought to seek redress for being improperly kept in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40543      Document: 00515568905            Page: 2    Date Filed: 09/17/2020




                                      No. 19-40543


   administrative segregation and for alleged acts of deliberate indifference to
   his serious mental health needs. His motion for appointed counsel is
   DENIED because he has not shown that his case presents exceptional
   circumstances. See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).
          The IFP motion is a challenge to the district court’s certification that
   the appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202
   (5th Cir. 1997). This court’s inquiry into a litigant’s good faith “is limited to
   whether the appeal involves legal points arguable on their merits (and
   therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
   (internal quotation marks and citation omitted).
          Hudgins’s pleadings in this court fail to address the propriety of the
   district court’s analyses of the merits of his claims and the applicability of
   Eleventh Amendment immunity and qualified immunity. His failure to
   identify error in the district court’s analysis has the same effect as if he had
   not brought an appeal at all. Brinkmann v. Dallas Cnty. Deputy Sheriff Abner,
   813 F.2d 744, 748 (5th Cir. 1987). Accordingly, the motion for leave to
   proceed IFP is DENIED, and the appeal is DISMISSED as
   FRIVOLOUS. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
          The dismissal of this appeal as frivolous constitutes a strike under
   28 U.S.C. § 1915(g), as does the district court’s dismissal of his suit for failure
   to state a claim upon which relief could be granted. See Adepegba v. Hammons,
   103 F.3d 383, 387-88 (5th Cir. 1996), abrogated in part on other grounds by
   Coleman v. Tollefson, 135 S. Ct. 1759, 1762-63 (2015); see also Lomax v. Ortiz-
   Marquez, 140 S. Ct. 1721, 1727 (2020).            Hudgins is WARNED that
   accumulating three strikes will preclude him from proceeding IFP in any civil
   action or appeal while he is incarcerated or detained in any facility unless he
   is under imminent danger of serious physical injury. See § 1915(g).




                                           2